Case 1:17-cv-06493-RJS Document 47-1 Filed 03/04/20 Page 1 of 6

EXHIBIT A
3/2/2020 Case 1:17-cv-06493-R39S'io0Mnnatatya 1 Sapgeei BeyO4paiunPage 2 of 6

How it Starta

Q Search works v GoFundMe

Sign in Share Donate

Sargon of Akkad Legal Fund

£95,158 raised of

£40,000 goal

3.2K 1.9K 3.3K
donors shares _ followers

Donate now

 

Share
fo Carl Benjamin is organizing this fundraiser. 0 Anonymous
£10 24d
Created May 4, 2018 | © Other 4 Gert Hansen
£50 6 mos
Akilah Hughes' filed a frivolous lawsuit against me, fe Anonymous
falsely claiming | had infringed her copyright. | £15 = 9mos
decided to fight it and this case is going through the
courts in New York now, however it is costing tens > NICHOLAS
of thousands of dollars and | can no longer afford my SWATEK
own legal defence. £10 © 11mos
Gofundme have requested | provide the following gz Anonymous
information: £20 © 12mos

My name is Carl Benjamin and | live in Swindon,
England. I'm raising the funds for myself to cover my
legal fees. | plan to withdraw the funds to my own
bank account to cover my legal expenses (lawyer
fees, any travel that might be involved and any other

https:/Avww.gofundme.com/f/sargon-of-akkad-legal-fund 1/5
3/2/2020 Case 1:17-cv-06493-R9S'i0M nHatatya 1 Sapeedi BeyO4p2igunPage 3 of 6

unforseen expenses regarding my case).

Updates (1)

MAY 4, 2018 by Carl Benjamin, Organizer

Thank you to everyone for all your support. It really
means the world to me, as | honestly didn't know
what | was going to do. Thank you all again, so much.

Donate Share

Organizer

QO Carl Benjamin
(av) .
Organizer
Purton, South West England,
United Kingdom
Community Photos (62)

 

Comments (1075)

nm NIICHLIAL AC C\NAIATEW danatad CAN
https:/Avww.gofundme.com/f/sargon-of-akkad-legal-fund 2/5
3/2/2020

Case 1:17-cv-06493- ROS iBoO nase tian 1 Sapeeg] OsO4palgunPage 4 of 6

CO

0
co

ININED INVLAAYS SIV VAAL LIN UVIIGLOU ELV
Superb YouTube videos! Intelligent,

trenchant, honest commentary.

11 mos

NICHOLAS SWATEK donated £10

Thank you Sargon, for speaking out against
government lies and censorship.

13 mos

Kevin McCaw donated £5
Keep up the good work

14 mos

Oobway Oobway commented

Hey guys please check out my campaign,
love YOU Xxxx

15 mos

Peter Vislocky donated £5

If there’s two things | hate it’s frivolous law
suits and entitled social justice warrior
brats. Go get em carl!

17 mos

Daniel Badgley donated £20
Good luck. We need people like you.

https:/Avww.gofundme.com/f/sargon-of-akkad-legal-fund

3/5
3/2/2020 Case 1:17-cv-06493-R9SaiBoO Hae Narra 1 Sapa Beyo4palgunPage 5 of 6
17 mos

David Coath donated £20

Love your work

19 mos

Mackenzie Hibberd donated £17

Wishing you luck from Canada. Let's hope |
got the currency conversion math right

19 mos

JOHN CUNNINGHAM donated £10
Happy to help you out, Carl!

19 mos

Judge Lott donated £10

20 mos

\ Report fundraiser

#1 Ke GOFUNDME EXPERT
FUNDRAISING N GUARANTEE I~, ADVICE,
PLATFORM %, 24/7

Inthe rare
People have case that Contact us
raised more something with your
money on isn’t right, we questions and

https:/Avww.gofundme.com/f/sargon-of-akkad-legal-fund 4/5
3/2/2020 Case 1:17-cv-06493-R3US' oN nnatatya 1 Sapgeqi BeyO4eaiunPage 6 of 6

 

GoFundMe will refund we'll answer,
than anywhere your donation. day or night.
else. Learn more Learn more
Learn more
wie FUNDRAISE FOR LEARN MORE RESOURCES
gofundme
Medical How GoFundMe Help center
Emergency Se Blog
Choose your
language Memorial Why GoFundMe GoFundMe Stories
English (! \ Education Common Press center
questions
Nonprofit Careers
Success stories
About
Supported
countries
© 2010-2020 Terms Privacy leal7i go vw M &
GoFundMe

https:/Avww.gofundme.com/f/sargon-of-akkad-legal-fund

5/5
